Title: Thomas Jefferson to John Wayles Eppes, 21 April 1810
From: Jefferson, Thomas
To: Eppes, John Wayles


          
            Dear Sir
             
                     Monticello 
                     Apr. 21. 10.
          
          I found here your letter of the 2d on my return from a three weeks visit to Bedford: and as I see by a resolution of Congress that they are to adjourn on the 23d
			 I
			 shall direct the present to Eppington where it may meet you on your passage to Carolina.
			 mr Thweatt is to let me know when I am to set out for Richmond. he says it will be in May & perhaps early. this however you can learn from him.
			 
		  my principal compensation for the journey is the visit to my friends at Eppington from which your absence would be a great deduction: for be assured that no circumstances on earth will ever lessen my affection for you, or my regret that any should exist which may affect
			 the frequency of
                  my meetings with you. but here I must brood over my
			 grief in silence.
			 the
			 company of my dear Francis has been a great comfort to me this winter; I shall restore him to you at Eppington, in fine health I hope, and not less advanced in the first elements of education than might be expected. Patsy has the whole merit of this as her attentions to him have been the same as to her own.
          Your letter gave me the first intimation that an accomodation with England was expected. I rejoice at it; for she is the only
			 nation from which serious injury is to be apprehended. this may put us under the ban of the testy emperor, that spoiled child of fortune, and it is true that if excluded from the continent our trade to England will be of no value. but I would rather suffer in interest than fail in good faith. we are neutrals, & have been honestly so. we have declared we would meet either or both parties in
			 just accomodation, and if either holds off, it is her fault not ours. altho’ connected with England in peace, I hope we shall be so with the other party in principle, and that our accomodation will involve no sacrifice of the freedom of the seas. for this however I can safely trust to the
			 present administration, as well as the republican majority in Congress. I salute yourself & mrs Eppes, both the elder & younger with sincere & affectionate esteem & respect.
          
            Th:
            Jefferson
        